Citation Nr: 0601321	
Decision Date: 01/17/06    Archive Date: 01/31/06

DOCKET NO.  02-16 452	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina



THE ISSUE

Entitlement to an initial rating higher than 50 percent for 
post-traumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel


INTRODUCTION

The veteran had active service from September 1968 to 
September 1970.

This matter initially came before the Board of Veterans' 
Appeals (Board) from a rating decision in which the RO 
granted service connection and assigned an initial rating for 
PTSD, effective November 15, 2001.  

In November 2003, the Board remanded the claim for additional 
development, and, after that development was completed, in 
June 2004, the RO granted an initial 50 percent rating, also 
from November 15, 2001.  The veteran continued to disagree 
with the assigned evaluation, and the Board, in November 
2004, denied his claim for a higher initial rating.  The 
veteran appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims (Court).  In June 2005, 
the Court vacated the Board's decision and remanded the claim 
to the Board, pursuant to the Secretary's April 2005 motion.

In August 2005, in response to the Board's July 2005 letter, 
the veteran, through his representative, submitted directly 
to the Board VA psychiatric treatment records, dated in July 
and December 2004; a signed waiver of initial RO 
consideration of the evidence did not accompany this 
evidence.

The Board has characterized the claim on appeal in light of 
Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing claims from increased rating for already 
service-connected disability from ones involving disagreement 
with the initial rating assigned following a grant of service 
connection).  

For the reasons expressed below, the appeal is being remanded 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the veteran when further 
action, on his part, is required.




REMAND

The Secretary's April 2005 motion found that the Board did 
not provide an adequate statement of reasons or bases to 
explain why the veteran's symptoms did not fit the criteria 
for a higher rating.  Specifically, although the Board 
described VA mental health clinic notes of October and 
November 2003, it did not discuss these treatment notes in 
its analysis of why the veteran was not entitled to a higher 
rating.

These treatment notes reflects diagnoses of "severe PTSD," 
and "severe, chronic PTSD," respectively, with the latter 
including the examiner's assignment of a Global Assessment of 
Functioning (GAF) score of 40; both notes indicate that, 
other than suicidal ideation, the veteran did not have 
symptoms listed in the 70 percent criteria, as he was in 
control of his impulses, his insight and judgment were not 
impaired, and his thought processes were organized.  The 
Board points out that there were similar findings on May 2004 
VA examination and in a July 2004 psychiatric treatment note 
(the latter of which was forwarded to the Board after the 
Secretary's motion and Court order).  Although the May 2004 
examiner concluded that the veteran's symptoms did not 
preclude gainful employment at that time, a July 2004 
treatment note reflects conclusions that the chronic and 
severe nature of the veteran's PTSD resulted in his not being 
capable of holding any gainful employment, and that he should 
be considered totally disabled.  

Under these circumstances, the Board finds that further VA 
psychiatric examination is need to resolve the conflict 
between the differing conclusions of the VA physicians as 
well as to reconcile the relatively moderate symptomatology 
with the more severe assessments offered by some of the VA 
physicians, especially the physician who prepared the July 
2004 note.  See 38 U.S.C.A. § 5103A.  

Accordingly, the RO should arrange for the veteran to undergo 
VA psychiatric examination, by a physician, at an appropriate 
VA medical facility.  The veteran is hereby advised that 
failure to report for the scheduled VA examination, without 
good cause, may result in a denial of the claim for a higher 
initial rating.  See 38 C.F.R. § 3.655 (2005).  Examples of 
good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.  If the veteran does not report for the 
scheduled examination, the RO must obtain and associate with 
the claims file copy(ies) of any notice(s) of the date and 
time of the examination sent to him by the pertinent VA 
medical facility. 

Prior to arranging for the veteran to undergo further 
examination, the RO should obtain and associate with the 
claims file all outstanding medical records of his 
psychiatric treatment and/or evaluation from the Augusta VA 
Medical Center (VAMC).  The record currently reflects 
psychiatric progress notes from that facility dated up to 
December 2004.  The Board emphasizes that records generated 
by VA facilities that may have an impact on the adjudication 
of a claim are considered constructively in the possession of 
VA adjudicators during the consideration of a claim, 
regardless of whether those records are physically on file.  
See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  The Board also 
points out that efforts to obtain Federal records must 
continue until either the records are received, or 
notification is provided that further efforts to obtain such 
records would be futile.  See 38 C.F.R. § 3.159(c)(1). 

To ensure that all due process requirements are met, the RO 
should also give the veteran another opportunity to present 
information and/or evidence in support of his claim, 
notifying him that he has a full one-year period for 
response.  See 38 U.S.C.A. § 5103 (West 2002); but see also 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 701, 
117 Stat. 2651, ___ (Dec. 16, 2003) (codified at 38 U.S.C.A. 
§ 5103(b)(3) (West Supp. 2005)) (amending the relevant 
statute to clarify that VA may make a decision on a claim 
before the expiration of the one-year VCAA notice period).  
The RO's letter should also invite the veteran to submit all 
pertinent evidence in his possession (of which he was not 
previously notified).  After providing the required notice, 
the RO should obtain any additional evidence for which the 
veteran provides sufficient information and, if necessary, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159 (2005).  

The action identified herein is consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2005).   However, identification of specific action 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
action requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.  The 
RO's adjudication of the claim should include consideration 
of all pertinent evidence (to include that submitted directly 
to the Board in October 2005), as well as whether "staged 
rating" (assignment of different ratings for distinct 
periods of time, based on the facts found), pursuant to 
Fenderson, is warranted.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.	The RO should obtain from the Augusta 
all outstanding pertinent records of 
psychiatric evaluation and/or treatment, 
from July 2004 to the present.  The RO 
must follow the procedures set forth in 
38 C.F.R. § 3.159(c) as regards requesting 
records from Federal facilities.  All 
records and/or responses received should 
be associated with the claims file.   

2.	The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization, to enable it to obtain any 
additional pertinent evidence not 
currently of record.  The RO should also 
invite the veteran to submit all pertinent 
evidence in his possession, and explain 
the type of evidence that is his ultimate 
responsibility to submit.  The RO's letter 
should clearly explain to the veteran that 
he has a full one-year period to respond 
(although VA may decide the claim on 
appeal within the one-year period).

3.	If the veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified by following the 
current procedures set forth in 38 C.F.R. 
§ 3.159.  All records/responses received 
should be associated with the claims file.  
If any records sought are not obtained, 
the RO should notify him and his 
representative of the records that were 
not obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  

4.	After all available records and/or 
responses from each contacted entity are 
associated with the claims file, the RO 
should arrange for the veteran to undergo 
VA examination, by a psychiatrist, at an 
appropriate VA medical facility.  The 
entire claims file must be made available 
to the physician designated to examine the 
veteran, and the examination report should 
include discussion of the veteran's 
documented medical history and assertions.  
All appropriate tests and studies (to 
include psychological testing, if deemed 
warranted) should be accomplished (with 
all findings made available to the 
psychiatrist prior to the completion of 
his or her report), and all clinical 
findings should be reported in detail. 

Regarding the latter, the examiner should 
specifically render findings with respect 
to the existence and extent  (or 
frequency, as appropriate) of:  memory 
loss; depressed mood; anxiety; panic 
attacks; sleep impairment; impaired 
judgment, speech, impulse control and/or 
thought processes; neglect of personal 
hygiene and appearance; suicidal 
ideation; and delusions and/or 
hallucinations.  The examiner also should 
render a multi-axial diagnosis, including 
assignment of a GAF scale score 
representing the level of impairment due 
to the veteran's PTSD, and an explanation 
of what the score means.  

The examiner should also provide an 
assessment of the severity of the 
veteran's PTSD, specifically commenting 
upon the impact of this condition on his 
employability; and express an opinion as 
to whether, at any point(s) since the 
November 15, 2001 effective date of the 
grant of service connection, the 
veteran's PTSD has increased in severity 
(and, if so, the approximate date(s) of 
such change(s)).  

In rendering the above-noted opinions, 
the examiner should specifically consider 
and address the significance, if any, of 
July 2004 record and opinion of a VA 
treatment provider that, at that time, 
the veteran was rendered totally disabled 
by, and unemployable due to, his PTSD.  

The examiner should set forth all 
examination findings, along with the 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.

5.	If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy(ies) of any notice(s) of the date and 
time of the examination sent to the 
veteran by the pertinent VA medical 
facility.

6.	To help avoid future remand, the RO 
must ensure that the requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

7.	After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, the RO 
should adjudicate the claim for an initial 
rating in excess of 50 percent for PTSD in 
light of all pertinent evidence (to 
include that submitted directly to the 
Board in October 2005) and legal 
authority.  The RO must specifically 
document its consideration of whether 
"staged rating," pursuant to the 
Fenderson decision, cited to above, is 
warranted.   

8.	unless the claim for a higher initial 
rating is granted to the veteran's 
satisfaction, the RO should furnish to the 
veteran and his representative an 
appropriate supplemental statement of the 
case that includes clear reasons and bases 
for all determinations, and afford them 
the appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2005).
 
 
 
 

